
	
		II
		111th CONGRESS
		1st Session
		S. 2640
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Sessions introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain nonwoven
		  polypropylene zippered sleeping bag carry cases, not under 77.5 cm in
		  circumference and not exceeding 106.7 cm in circumference.
	
	
		1.Certain nonwoven
			 polypropylene sleeping bag carry cases
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Sleeping bag carry cases imported separately from sleeping
						bags, with a body of nonwoven polypropylene and a top of nonwoven polyester,
						and with a zipper running completely around the perimeter sealing the top to
						the body, not under 77.5 cm in circumference and not exceeding 106.7 cm in
						circumference, valued not over $1 (provided for in subheading
						6307.90.98)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
